Exhibit 10.2

 

BUSINESS LOAN AGREEMENT

 

(Certain schedules and exhibits omitted)

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

$18,000,000.00

 

07-28-2004

 

07-28-2014

 

9417427988

 

 

 

 

 

188

 

 

 

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

 

QAD ORTEGA HILL, LLC, a Delaware limited liability company, d/b/a QAD OH, LLC in
California
6450 Via Real
Carpinteria, CA 93013

 

Lender:

 

Mid-State Bank & Trust
Santa Barbara Region
33 East Carrillo Street
Santa Barbara, CA 93101-2706
(805) 963-5871

 

THIS BUSINESS LOAN AGREEMENT dated July 28, 2004, is made and executed between
QAD ORTEGA HILL, LLC, a Delaware limited liability company, d/b/a QAD OH, LLC in
California (“Borrower”) and Mid-State Bank & Trust (“Lender”) on the following
terms and conditions. Borrower has received prior commercial loans from Lender
or has applied to Lender for a commercial loan or loans or other financial
accommodations, including those which may be described on any exhibit or
schedule attached to this Agreement (“Loan”). Borrower understands and agrees
that: (A) in granting, renewing, or extending any Loan, Lender is relying upon
Borrower’s representations, warranties, and agreements as set forth in this
Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all
times shall be subject to Lender’s sole Judgment and discretion; and (C) all
such Loans shall be and remain subject to the terms and conditions of this
Agreement.

 

TERM.  This Agreement shall be effective as of July 28, 2004, and shall continue
in full force and effect until such time as all of Borrower’s Loans in favor of
Lender have been paid in full, including principal, interest, costs, expenses,
attorneys’ fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement.

 

CONDITIONS PRECEDENT TO EACH ADVANCE.  Lender’s obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender’s satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

 

Loan Documents.  Borrower shall provide to Lender the following documents for
the Loan: (1) the Note; (2) Security Agreements granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender’s Security Interests; (4) evidence of insurance as required
below; (5) together with all such Related Documents as Lender may require for
the Loan; all in form and substance satisfactory to Lender and Lender’s counsel.

 

Borrower’s Authorization.   Borrower shall have provided in form and substance
satisfactory to Lender property certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. 
In addition, Borrower shall have provided such other resolutions,
authorizations, documents and instruments as Lender or its counsel, may require.

 

Payment of Fees and Expenses.  Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

 

Representations and Warranties.  The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

 

No Event of Default.  There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

 

REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any indebtedness exists:

 

Organization.  Borrower is a limited liability company which is, and at all
times shall be, duly organized, validly existing, and in good standing under and
by virtue of the laws of the State of Delaware. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign limited liability company in
all states in which the failure to so qualify would have a material adverse
effect on its business or financial condition. Borrower has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. Borrower maintains an office
at 6450 Via Real, Carpinteria, CA 93013. Unless Borrower has designated
otherwise in writing, the principal office is the office at which Borrower keeps
its books and records including its records concerning the Collateral. Borrower
will notify Lender prior to any change in the location of Borrower’s state of
organization or any change in Borrower’s name. Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower’s business activities.

 

Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.

 

Authorization.  Borrower’s execution, delivery, and performance of this
Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under (1) any provision of (a) Borrower’s articles of
organization or membership agreements, or (b) any agreement or other instrument
binding upon Borrower or (2) any law, governmental regulation, court decree, or
order applicable to Borrower or to Borrower’s properties.

 

Financial Information.  Each of Borrower’s financial statements supplied to
Lender truly and completely disclosed Borrower’s financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower’s financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.

 

Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

 

Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower’s financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower’s properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties. All of Borrower’s
properties are titled in Borrower’s legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.

 

Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower’s ownership of Borrower’s Collateral, there has been no use,
generation, manufacture, storage, treatment, disposal, release or

 

--------------------------------------------------------------------------------


 

threatened release of any Hazardous Substance by any person on, under, about or
from any of the Collateral. (2) Borrower has no knowledge of, or reason to
believe that there has been (a) any breach or violation of any Environmental
Laws; (b) any use, generation, manufacture, storage, treatment, disposal,
release or threatened release of any Hazardous Substance on, under, about or
from the Collateral by any prior owners or occupants of any of the Collateral;
or (c)  any actual or threatened litigation or claims of any kind by any person
relating to such matters. (3) Neither Borrower nor any tenant, contractor, agent
or other authorized user of any of the Collateral shall use, generate,
manufacture, store, treat, dispose of or release any Hazardous Substance on,
under, about or from any of the Collateral; and any such activity shall be
conducted in compliance with all applicable federal, state, and local laws,
regulations, and ordinances, including without limitation all Environmental
Laws. Borrower authorizes Lender and its agents to enter upon the Collateral to
make such inspections and tests as Lender may deem appropriate to determine
compliance of the Collateral with this section of the Agreement.  Any
inspections or tests made by Lender shall be at Borrower’s expense and for
Lender’s purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Borrower or to any other person. The
representations and warranties contained herein are based on Borrower’s due
diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Borrower hereby (1) releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any such laws, and (2) agrees to indemnify and hold
harmless Lender against any and all claims, losses, liabilities, damages,
penalties, and expenses which Lender may directly or indirectly sustain or
suffer resulting from a breach of this section of the Agreement or as a
consequence of any use, generation, manufacture, storage, disposal, release or
threatened release of a hazardous waste or substance on the Collateral. The
provisions of this section of the Agreement, including the obligation to
indemnify, shall survive the payment of the indebtedness and the termination,
expiration or satisfaction of this Agreement and shall not be affected by
Lender’s acquisition of any interest in any of the Collateral, whether by
foreclosure or otherwise.

 

Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower’s financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

 

Taxes. To the best of Borrower’s knowledge, all of Borrower’s tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.

 

Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower’s Loan and
Note, that would be prior or that may in any way be superior to Lender’s
Security Interests and rights in and to such Collateral.

 

Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

 

AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

 

Notices of Claims and Litigation.  Promptly inform Lender in writing of (1) all
material adverse changes in Borrower’s financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.

 

Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower’s
books and records at all reasonable times.

 

Financial Statements.  Furnish Lender with the following:

 

Tax Returns.  As soon as available, but in no event later than 15 days after the
applicable filing date for the tax reporting period ended, Federal and other
governmental tax returns, prepared by Borrower.

 

Additional Requirements.

Annual Statements.  As soon as available, but no later than within one hundred
twenty (120) days of fiscal year end, Borrower’s audited annual financial
statement for the year ended

 

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.

 

Additional Information.  Furnish such additional information and statements, as
Lender may request from time to time.

 

Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower’s
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least ten (10) days prior written notice to
Lender. Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Borrower or any other person. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Loans, Borrower will provide Lender with such lender’s loss payable or other
endorsements as Lender may require.

 

Insurance Reports.  Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower.

 

Other Agreements.  Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.

 

Loan Proceeds.  Use all Loan proceeds solely for Borrower’s business operations,
unless specifically consented to the contrary by Lender in writing.

 

Taxes, Charges and Liens.  Pay and discharge when due all of its indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower’s properties, income, or profits.

 

Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender. Borrower shall notify Lender immediately in writing of

 

--------------------------------------------------------------------------------


 

any default in connection with any agreement.

 

Operations.  Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

 

Environmental Studies.  Promptly conduct and complete, at Borrower’s expense,
all such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

 

Compliance with Governmental Requirements.  Comply with all laws, ordinances,
and regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower’s properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act.  Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender’s sole opinion, Lender’s
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender’s interest.

 

Inspection.  Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower’s other
properties and to examine or audit Borrower’s books, accounts, and records and
to make copies and memoranda of Borrower’s books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower’s expense.

 

Environmental Compliance and Reports.  Borrower shall comply in all respects
with any and all Environmental Laws; not cause or permit to exist, as a result
of an intentional or unintentional action or omission on Borrower’s part or on
the part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower’s part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.

 

Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.

 

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower. All such expenses will become a
part of the Indebtedness and, at Lender’s option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note’s
maturity.

 

NEGATIVE COVENANTS.  Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

 

Indebtedness and Liens.  (1) Except for trade debt incurred in the normal course
of business and indebtedness to Lender contemplated by this Agreement, create,
incur or assume indebtedness for borrowed money, including capital leases, (2)
sell, transfer, mortgage, assign, pledge, lease, grant a security interest in,
or encumber any of Borrower’s assets (except as allowed as Permitted Liens), or
(3) sell with recourse any of Borrower’s accounts, except to Lender.

 

Continuity of Operations.  (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged. (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (3) make any distribution with respect to any
capital account, whether by reduction of capital or otherwise.

 

Loans, Acquisitions and Guaranties.  (1) Loan, invest in or advance money or
assets to any other person, enterprise or entity, (2) purchase, create or
acquire any interest in any other enterprise or entity, or (3) incur any
obligation as surety or guarantor other than in the ordinary course of business.

 

Agreements.  Borrower will not enter into any agreement containing any
provisions which would be violated or breached by the performance of Borrower’s
obligations under this Agreement or in connection herewith.

 

CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if: 
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender; (B) Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower’s financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor’s guaranty of the Loan or any other loan with Lender.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.

 

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default.  Borrower fails to make any payment when due under the Loan.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

--------------------------------------------------------------------------------


 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.

 

Death or Insolvency.  The dissolution of Borrower (regardless of whether
election to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.  In the event of a death, Lender, at its option,
may, but shall not be required to, permit the Guarantor’s estate to assume
unconditionally the obligations arising under the guaranty in a manner
satisfactory to Lender, and, in doing so, cure any Event of Default.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.

 

Right to Cure.  If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after receiving written notice from
Lender demanding cure of such default: (1) cure the default within fifteen (15)
days; or (2) if the cure requires more than fifteen (15) days, immediately
initiate steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continue and complete all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender’s
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the “Insolvency” subsection above, such acceleration
shall be automatic and not optional. In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise. Except as may be prohibited by applicable law, all of
Lender’s rights and remedies shall be cumulative and may be exercised singularly
or concurrently. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender’s right to declare a default and to exercise its rights and remedies.

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

 

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses.  Borrower agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Agreement.  Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.

 

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Consent to Loan Participation.  Borrower agrees and consents to Lender’s sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

Governing Law.  This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Lender In the State of California.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender’s rights or of any of Borrower’s or any Grantor’s
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in me
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the

 

--------------------------------------------------------------------------------


 

beginning of this Agreement.  Any party may change its address for notices under
this Agreement by giving formal written notice to the other parties, specifying
that the purpose of the notice is to change the party’s address. For notice
purposes, Borrower agrees to keep Lender informed at all times of Borrower’s
current address. Unless otherwise provided or required by law, if there is more
than one Borrower, any notice given by Lender to any Borrower is deemed to be
notice given to all Borrowers.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

 

Subsidiaries and Affiliates of Borrower.  To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word “Borrower” as used in this
Agreement shall include all of Borrower’s subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower’s subsidiaries or affiliates.

 

Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement or any Related Documents shall bind
Borrower’s successors and assigns and shall inure to the benefit of Lender and
its successors and assigns. Borrower shall not, however, have the right to
assign Borrower’s rights under this Agreement or any interest therein, without
the prior written consent of Lender.

 

Survival of Representations and Warranties.  Borrower understands and agrees
that in making the Loan, Lender is relying on all representations, warranties,
and covenants made by Borrower in this Agreement or in any certificate or other
instrument delivered by Borrower to Lender under this Agreement or the Related
Documents. Borrower further agrees that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the
making of the Loan and delivery to Lender of the Related Documents, shall be
continuing in nature, and shall remain in full force and effect until such time
as Borrower’s Indebtedness shall be paid in full, or until this Agreement shall
be terminated in the manner provided above, whichever is the last to occur.

 

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement.

 

Advance.  The word “Advance” means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower’s behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

 

Agreement.  The word “Agreement” means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

 

Borrower.  The word “Borrower” means QAD ORTEGA HILL, LLC, a Delaware limited
liability company, d/b/a QAD OH, LLC in California and includes all co-signers
and co-makers signing the Note.

 

Collateral.  The word “Collateral” means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.

 

Environmental Laws.  The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.

 

Event of Default.  The words “Event of Default” mean any of the events of
default set forth in this Agreement in the default section of this Agreement.

 

GAAP.  The word “GAAP” means generally accepted accounting principles.

 

Grantor.  The word “Grantor” means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

 

Guarantor.  The word “Guarantor” means any guarantor, surety, or accommodation
party of any or all of the Loan.

 

Guaranty.  The word “Guaranty” means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 

Hazardous Substances.  The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness.  The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

 

Lender.  The word “Lender” means Mid-State Bank & Trust, its successors and
assigns.

 

Loan.  The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

 

Note.  The word “Note” means the Note executed by QAD ORTEGA HILL, LLC, a
Delaware limited liability company, d/b/a QAD OH, LLC in California in the
principal amount of $18,000,000.00 dated July 28, 2004, together with all
renewals of, extensions of, modifications of, refinancings

 

--------------------------------------------------------------------------------


 

of, consolidations of, and substitutions for the note or credit agreement.

 

Permitted Liens.  The words “Permitted Liens” mean (1) liens and security
interests securing indebtedness owed by Borrower to Lender;  (2) liens for
taxes, assessments, or similar charges either not yet due or being contested in
good faith; (3) liens of materialmen, mechanics, warehousemen, or carriers, or
other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent; (4) purchase money liens or purchase
money security interests upon or in any property acquired or held by Borrower in
the ordinary course of business to secure indebtedness outstanding on the date
of this Agreement or permitted to be incurred under the paragraph of this
Agreement titled “Indebtedness and Liens”; (5) liens and security interests
which, as of the date of this Agreement, have been disclosed to and approved by
the Lender in writing; and (6) those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower’s assets.

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.

 

Security Agreement.  The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

 

Security Interest.  The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor’s lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED JULY 28, 2004.

 

BORROWER:

 

 

QAD ORTEGA HILL, LLC, A DELAWARE LIMITED LIABILITY COMPANY, D/B/A QAD OH, LLC IN
CALIFORNIA

 

 

By:

/s/ Daniel Lender

 

By:

/s/ Mark Rasmussen

 

 

Daniel Lender, Manager of QAD ORTEGA HILL, LLC,
a Delaware limited liability company, d/b/a QAD OH,
LLC in California

 

Mark Rasmussen, Manager of QAD ORTEGA HILL,
LLC, a Delaware limited liability company, d/b/a
QAD OH, LLC in California

 

LENDER:

 

 

MID-STATE BANK & TRUST

 

 

By:

/s/ Lisa R. Mullins

 

 

Authorized Signer

 

ADDENDUM 1 IS ATTACHED HERETO AND MADE A PART HEREOF

 

--------------------------------------------------------------------------------


 

ADDENDUM 1 TO BUSINESS LOAN AGREEMENT

Dated July 28, 2004 between QAD Ortega Hill, LLC, dba QAD OH, LLC in

California and Mid-State Bank & Trust

 

This Addendum 1 dated July 28, 2004 (“Addendum”) is hereby incorporated into
that certain Business Loan Agreement dated July 28, 2004 (the “Agreement”)
between QAD Ortega Hill, LLC, dba QAD OH, LLC in California (“Borrower”) and
Mid-State Bank & Trust (“Lender”). Except as modified by this Addendum, the
terms and conditions of the Agreement remain in full force and effect.

 

1.             Page 2.  Other Agreements.  The section entitled “Other
Agreements” is modified to read as follows:

 

Comply with all material terms and conditions of all other agreements, whether
now or hereafter existing, between Borrower and any other party and notify
Lender immediately in writing of any material default in connection with any
other such agreements.

 

2.             Page 3.  Right of Setoff.  The section entitled “Right of Setoff”
is deleted from the Agreement.

 

3.             Page 3. Other Defaults.  The section entitled “Other Defaults” is
modified to read as follows:

 

Borrower fails to comply with or to perform any other material term, obligation,
covenant or condition contained in this Agreement or in any of the Related
Documents or to comply with or to perform any material term, obligation,
covenant or condition contained in any other agreement between Borrower and
Lender.

 

4.             Page 4.  Adverse Change.  The section entitled “Adverse Change”
is modified to read as follows:

 

A material adverse change occurs in Borrower’s financial condition.

 

5.             Page 4.  Events Affecting Guarantor.  The section entitled
“Events Affecting Guarantor” is deleted from the Agreement.

 

6.             Page 4.  Additional Defaults.  The following Events of Default
are hereby added to the Agreement:

 

Default on Other Payments.  Failure of Borrower within the time required by any
of the Related Documents to make any payment for taxes or insurance, or any
other payment necessary to prevent filing of or to effect discharge of any lien.

 

1

--------------------------------------------------------------------------------


 

Breach of Other Agreement.  Any breach by Borrower under the terms of any of the
Related Documents that is not remedied within any grace period provided therein,
including without limitation any agreement concerning any indebtedness or other
obligation of Borrower to Lender, whether existing now or later.

 

7.             Page 4.  Right to Cure.  The section entitled “Right to Cure” is
modified to read as follows:

 

If any default, other than a default in payment, is curable and if Borrower has
not been given a notice of a breach of the same provision of this Agreement
within the preceding twelve (12) months, Borrower shall not be deemed to be in
default unless (i) Lender has first given Borrower written notice demanding
cure, and (ii) Borrower, after receiving written notice from Lender demanding
cure of such default: (1) does not cure the default within thirty (30) days; or
(2) if the cure requires more than thirty (30) days, Borrower does not (y)
immediately initiate steps which Lender deems in Lender’s sole discretion to be
sufficient to cure the default and (z) thereafter continue and complete all
reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical.

 

 

QAD Ortega Hill, LLC, a Delaware limited liability

company, d/b/a QAD OH, LLC in California

 

 

By:

/s/ Daniel Lender

 

 

Daniel Lender, Manager

 

 

By:

/s/ Mark Rasmussen

 

 

Mark Rasmussen, Manager

 

 

Mid-State Bank & Trust

 

 

By:

/s/ Lisa R. Mullins

 

 

Authorized Signer

 

2

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

$18,000,000.00

 

07-28-2004

 

07-28-2014

 

9417427988

 

 

 

 

 

188

 

 

 

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

QAD ORTEGA HILL, LLC, a Delaware limited liability
company, d/b/a QAD OH, LLC in California
6450 Via Real
Carpinteria, CA 93013

 

Lender:

Mid-State Bank & Trust
Santa Barbara Region
33 East Carrillo Street
Santa Barbara, CA 93101-2706
(805) 963-5871

 

Principal Amount:  $18,000,000.00

Interest Rate: 6.500%

Date of Note: July 28, 2004

 

PROMISE TO PAY.  QAD ORTEGA HILL, LLC, a Delaware limited liability company,
d/b/a QAD OH, LLC in California (“Borrower”) promises to pay to Mid-State Bank &
Trust (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Eighteen Million & 00/100 Dollars ($18,000,000.00), together
with interest at the rate of 6.500% on the unpaid principal balance from July
28, 2004, until paid in full.

 

PAYMENT.  Borrower will pay this loan in 119 regular payments of $114,903.15
each and one irregular last payment estimated at $15,409,400.25. Borrower’s
first payment is due August 28, 2004, and all subsequent payments are due on the
same day of each month after that.  Borrower’s final payment will be due on July
28, 2014, and will be for all principal and all accrued interest not yet paid.
Payments include principal and interest.  Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any unpaid collection costs; and then to any late
charges. The annual interest rate for this Note is computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.

 

PREPAYMENT FEE; MINIMUM INTEREST CHARGE.  Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law. In any event, even upon
full prepayment of this Note, Borrower understands that Lender is entitled to a
minimum interest charge of $50.00.  Upon prepayment of this Note, Lender is
entitled to the following prepayment fee: three percent (3%) of the amount of
the principal being prepaid for the first year of the term of the loan; two
percent (2%) of the amount of the principal being prepaid for the second and
third year of the term of the loan; and one percent (1%) of the amount of the
principal being prepaid for the fourth and fifth year of the term of the loan;
there will be no prepayment fee for years six through ten. Provided, however,
unless the outstanding principal balance of the Loan is being paid in full,
Borrower shall be permitted to prepay the outstanding principal balance of the
Loan up to 20% of the original loan amount annually without penalty. If this
loan is refinanced with Lender to include future construction financing, no
prepayment fees will be charged. If construction financing is obtained through
another lender, the prepayment fees will be reduced by fifty (50) percent. 
Other than Borrower’s obligation to pay any minimum interest charge and
prepayment fee, Borrower may pay all or a portion of the amount owed earlier
than it is due. Early payments will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower’s obligation to continue to make payments under the
payment schedule. Rather, early payments will reduce the principal balance due
and may result in Borrower’s making fewer payments. Borrower agrees not to send
Lender payments marked “paid in full”, “without recourse”, or similar language.
If Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender.  All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: Mid-State Bank & Trust, PO Box 6002
Arroyo Grande, CA 93421-6002.

 

LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $5.00,
whichever is greater.

 

INTEREST AFTER DEFAULT.  Upon default, the interest rate on this Note shall
immediately increase by 5.000 percentage points, if permitted under applicable
law.

 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default.  Borrower fails to make any payment when due under this Note.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Death or Insolvency.  The dissolution of Borrower (regardless of whether
election to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note. In the event of a
death, Lender, at its option, may, but shall not be required to, permit the
guarantor’s estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same

 

--------------------------------------------------------------------------------


 

provision of this Note within the preceding twelve (12) months, it may be cured
if Borrower, after receiving written notice from Lender demanding cure of such
default: (1) cures the default within fifteen (15) days; or (2) if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender’s sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This Note
has been accepted by Lender in the State of California.

 

DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

COLLATERAL.  Borrower acknowledges this Note is secured by the following
collateral described in the security instrument listed herein: a Deed of Trust
to a trustee in favor of Lender on real property located in Santa Barbara
County, State of California. That agreement contains the following due on sale
provision: Lender may, at Lender’s option, declare immediately due and payable
all sums secured by the Deed of Trust upon the sale or transfer, without
Lender’s prior written consent, of all or any part of the Real Property, or any
interest in the Real Property. A “sale or transfer” means the conveyance of Real
Property or any right, title or interest in the Real Property; whether legal,
beneficial or equitable; whether voluntary or involuntary; whether by outright
sale, deed, installment sale contract, land contract, contract for deed,
leasehold interest with a term greater than three (3) years, lease-option
contract, or by sale, assignment, or transfer of any beneficial interest in or
to any land trust holding title to the Real Property, or by any other method of
conveyance of an interest in the Real Properly.  If any Borrower is a
corporation, partnership or limited liability company, transfer also includes
any change in ownership of more than twenty-five percent (25%) of the voting
stock, partnership interests or limited liability company interests, as the case
may be, of such Borrower. However, this option shall not be exercised by Lender
if such exercise is prohibited by applicable law.

 

Limitation on Liability.  Notwithstanding anything to the contrary contained
herein, but subject to the obligations of the Deed of Trust, any claim based on
or in respect of any liability of QAD Ortega Hill, LLC. under this Note, the
Deed of Trust or any other Loan Document shall be enforced only against the
Trust Property (as such term is defined in the Deed of Trust), the other parties
signing the Note and any other collateral or Guarantor now or hereafter given to
secure this Note and not against any other assets, properties or funds of QAD
Ortega Hill, LLC; provided, however, that the liability of QAD Ortega Hill, LLC
for loss, costs or damage arising out of the matters described in the
subsections below (collectively, “Non-Recourse Carveout Obligations”) shall not
be limited solely to the Trust Property, other parties to this Note and other
collateral now or hereafter given to secure this Note but shall include all of
the assets, properties and funds of QAD Ortega Hill, LLC:  (i) fraud,
misrepresentation and waste, (ii) any rents, issues or profits collected more
than one (1) month in advance of their due dates, (iii) any misapplication of
rents, issues or profits, security deposits and any other payments from tenants
or occupants (including, without limitation, lease termination fees), insurance
proceeds, condemnation awards or other sums of a similar nature, (iv) liability
under environmental covenants, conditions and indemnities contained in the Deed
of Trust and in any separate environmental indemnity agreements, (v) personalty
or fixtures removed or allowed to be removed by or on behalf of QAD Ortega Hill,
LLC and not replaced by items of equal or greater value or functionality than
the personalty or fixtures so removed, (vi) failure to pay taxes, assessments or
ground rents prior to delinquency, or to pay charges for labor, materials or
other charges which can create liens on any portion of the Trust Property and
any sums expended by Payee in the performance of or compliance with the
obligations of QAD Ortega Hill, LLC under the Loan Documents, including, without
limitation, sums expended to pay taxes or assessments or hazard insurance
premiums or bills for utilities or other services or products for the benefit of
the Trust Property, (vii) the unauthorized sale, conveyance or transfer of title
to the Trust Property or encumbrance of the Trust Property, (viii) the failure
of QAD Ortega Hill, LLC to maintain its status as a single purpose,
bankruptcy-remote entity pursuant to its organizational documents and the Loan
Documents, and (ix) attorney’s fees, court costs and other expenses incurred by
Payee in connection with enforcement of QAD Ortega Hill, LLC’s personal
liability as set forth herein. Nothing herein shall be deemed (w) to be a waiver
of any right which Payee may have under any bankruptcy law of the United States
or the state where the Trust Property is located including, but not limited to,
Section 506(a), 506(b), 1111(b) or any other provisions of the U.S. Bankruptcy
Code to file a claim for the full amount of the indebtedness secured by the Deed
of Trust or to require that all collateral securing the indebtedness secured
hereby shall continue to secure all of the indebtedness owing to Payee in
accordance with this Note, the Deed of Trust and the other Loan Documents; (x)
to impair the validity of the indebtedness secured by the Deed of Trust; (y) to
impair the right of Payee as mortgagee or secured party to commence an action to
foreclose any lien or security interest; or (z) to modify, diminish or discharge
the liability of any guarantor under any guaranty or of any indemnitor under any
indemnity agreement.

 

Successor Interests.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. 
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: Mid-State Bank &
Trust P.O. Box 6002 Arroyo Grande, CA 93421-6002

 

General Provisions.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive any
applicable statute of limitations, presentment, demand for payment, and notice
of dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.

 

--------------------------------------------------------------------------------


 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

QAD ORTEGA HILL, LLC, A DELAWARE LIMITED LIABILITY COMPANY, D/B/A QAD OH, LLC IN
CALIFORNIA

 

By:

/s/ Daniel Lender

 

By:

/s/ Mark Rasmussen

 

Daniel Lender, Manager of QAD ORTEGA HILL, LLC, a Delaware limited liability
company, d/b/a QAD OH, LLC in California

 

 

Mark Rasmussen, Manager of QAD ORTEGA HILL, LLC, a Delaware limited liability
company, d/b/a QAD OH, LLC in California

 

ADDENDUM 1 IS ATTACHED HERETO AND MADE A PART HEREOF

 

--------------------------------------------------------------------------------


 

ADDENDUM 1 TO PROMISSORY NOTE

Dated July 28, 2004 executed by QAD Ortega Hill, LLC, dba QAD OH, LLC in

California

 

This Addendum 1 dated July 28, 2004 (“Addendum”) is hereby incorporated into
that certain Promissory Note dated July 28, 2004 (the “Note”) executed by QAD
Ortega Hill, LLC, dba QAD OH, LLC in California (“Borrower”) in favor of
Mid-State Bank & Trust (“Lender”). Except as modified by this Addendum, the
terms and conditions of the Note remain in full force and effect.

 

1.             Page 1.  Prepayment Fee.  The third sentence of section entitled
“Prepayment Fee” is modified to read as follows:

 

Subject to the other provisions of this section, upon prepayment of this Note,
Lender is entitled to the following prepayment fee: three percent (3%) of the
amount of the principal being prepaid during the first year of the term of the
loan; two percent (2%) of the amount of the principal being prepaid during the
second and third years of the term of the loan; and one percent (1%) of the
amount of the principal being prepaid during the fourth and fifth years of the
term of the loan; and there will be no prepayment fee for years six through ten.

 

2.             Page 1.  Late Charge. The section entitled “Late Charge” is
modified read as follows:

 

If a payment is 10 days or more late, Borrower will be charged 4.000% of the
unpaid portion of the regularly scheduled payment or $5.00, whichever is
greater.

 

3.             Page 1.  Other Defaults. The section entitled “Other Defaults” is
modified to read as follows:

 

Borrower fails to comply with or to perform any other material term, obligation,
covenant or condition contained in this Note or in any of the related documents
or to comply with or to perform any material term, obligation, covenant or
condition contained in any other agreement between Borrower and Lender.

 

4.             Page 1.  Adverse Change.  The section entitled “Adverse Change”
is modified to read as follows:

 

A material adverse change occurs in Borrower’s financial condition.

 

5.             Page 1.  Events Affecting Guarantor.  The section entitled
“Events Affecting Guarantor” is deleted from the Note.

 

6.             Page 1.  Additional Defaults.  The following events of default
are hereby added to the Note:

 

1

--------------------------------------------------------------------------------


 

 

Default on Other Payments. Failure of Borrower within the time required by this
Note or any of the related documents to make any payment for taxes or insurance,
or any other payment, necessary to prevent filing of or to effect discharge of
any lien.

 

Breach of Other Agreement. Any breach by Borrower under the terms of this Note
or any of the related documents that is not remedied within any grace period
provided therein, including without limitation any agreement concerning any
indebtedness or other obligation of Borrower to Lender, whether existing now or
later.

 

7.             Page 1.  Cure Provisions.  The section entitled “Cure Provisions”
is modified to read as follows:

 

If any default, other than a default in payment, is curable and if Borrower has
not been given a notice of a breach of the same provision of this Note within
the preceding twelve (12) months, Borrower shall not be deemed to be in default
unless (i) Lender has first given Borrower written notice demanding cure, and
(ii) Borrower, after receiving written notice from Lender demanding cure of such
default: (1) does not cure the default within thirty (30) days; or (2) if the
cure requires more than thirty (30) days, Borrower does not (y) immediately
initiate steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and (z) thereafter continue and complete all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

8.             Page 2.  Right of Setoff.  The section entitled “Right of Setoff”
is deleted from the Agreement.

 

8.             Page 2.  Limitation on Liability.  The section entitled
“Limitation on Liability” is modified to read as follows:

 

Limitation on Liability.  Notwithstanding anything to the contrary contained
herein, any claim based on or in respect of any liability of Borrower under this
Note, the Deed of Trust or any other related document shall be enforced only
against the Real Property (as defined in the Deed of Trust) and any other
collateral or Guarantor now or hereafter given to secure this Note and not
against any other assets, properties or funds of Borrower; provided, however,
that Borrower shall be fully and personally liable for all loss, costs and
damage arising out of any and all of the following (collectively, “Non-Recourse
Carveout Obligations”): (i) fraud, misrepresentation and waste, (ii) any rents,
issues or profits collected more than one (1) month in advance of their due
dates, (iii) any misapplication of rents, issues or profits, security deposits
and any other payments from tenants or occupants (including, without limitation,
lease termination fees), insurance proceeds, condemnation awards or other sums
of a similar nature, (iv) liability under environmental covenants, conditions
and

 

2

--------------------------------------------------------------------------------


 

indemnities contained in the Deed of Trust and in any separate environmental
indemnity agreements, (v) personality or fixtures removed or allowed to be
removed by or on behalf of Borrower and not replaced by items of equal or
greater value or functionality than the personality or fixtures so removed, (vi)
failure to pay taxes, assessments or ground rents prior to delinquency, or to
pay charges for labor, materials or other charges which can create liens on any
portion of the Real Property and any sums expended by Lender in the performance
of or compliance with the obligations of Borrower under this Note, the Deed of
Trust or any other related document, including, without limitation, sums
expended to pay taxes or assessments or hazard insurance premiums or bills for
utilities or other services or products for the benefit of the Real Property,
(vii) the unauthorized sale, conveyance or transfer of title to the Real
Property or encumbrance of the Real Property, (viii) the failure of Borrower to
maintain its status as a single purpose, bankruptcy-remote entity pursuant to
its organizational documents, this Note, the Deed of Trust or any other related
document, and (ix) attorney’s fees, court costs and other expenses incurred by
Lender in connection with enforcement of Borrower’s personal liability as set
forth herein.  Nothing herein shall be deemed (w) to be a waiver of any right
which Lender may have under any bankruptcy law of the United States or the state
where the Real Property is located including, but not limited to, Section
506(a), 506(b), 1111(b) or any other provisions of the U.S.  Bankruptcy Code to
file aclaim for the full amount of the indebtedness secured by the Deed of Trust
or to require that all collateral securing the indebtedness secured by the Deed
of Trust shall continue to secure all of the indebtedness owing to Lender in
accordance with this Note, the Deed of Trust or any other related document; (x)
to impair the validity of the indebtedness secured by the Deed of Trust; (y) to
impair the right of Lender as mortgagee or secured party to commence an action
to foreclose any lien or security interest; or (z) to modify, diminish or
discharge the liability of any guarantor under any guaranty or of any indemnitor
under any indemnity agreement.

 

 

QAD Ortega Hill, LLC, a Delaware limited liability
company, d/b/a QAD OH, LLC in California

 

 

By:

/s/ Daniel Lender

 

 

Daniel Lender, Manager

 

 

 

 

By:

/s/ Mark Rasmussen

 

 

Mark Rasmussen, Manager

 

3

--------------------------------------------------------------------------------


 

RECORDATION REQUESTED BY:

 

 

WHEN RECORDED MAIL TO:

Mid-State Bank & Trust

PO Box 6002

Arroyo Grande, CA 93421-6002

 

SEND TAX NOTICES TO:

 

 

FOR RECORDER’S USE ONLY

 

DEED OF TRUST

 

THIS DEED OF TRUST is dated July 28, 2004, among QAD ORTEGA HILL, LLC, a
Delaware limited liability company, d/b/a QAD OH, LLC in California, whose
address is 6450 Via Real, Carpinteria, CA 93013 (“Trustor”); Mid-State Bank &
Trust, whose address is Santa Barbara Region, 33 East Carrillo Street, Santa
Barbara, CA  93101-2706 (referred to below sometimes as “Lender” and sometimes
as “Beneficiary”); and MSB Properties, Inc., whose address is P.O. Box 580,
Arroyo Grande, CA  93420 (referred to below as “Trustee”).

 

CONVEYANCE AND GRANT.  For valuable consideration, Trustor irrevocably grants,
transfers and assigns to Trustee in trust, with power of sale, for the benefit
of Lender as Beneficiary, all of Trustor’s right, title, and interest in and to
the following described real property, together with all existing or
subsequently erected or affixed buildings, improvements and fixtures; all
easements, rights of way, and appurtenances; all water, water rights and ditch
rights (including stock in utilities with ditch or irrigation rights); and all
other rights, royalties, and profits relating to the real property, including
without limitation all minerals, oil, gas, geothermal and similar matters, (the
“Real Property”) located in Santa Barbara County, State of California:

 

See Exhibit “One”, which is attached to this Deed of Trust and made a part of
this Deed of Trust as if fully set forth herein.

 

The Real Property or its address is commonly known as  2111 Ortega Hill Road,
Summerland, CA  93067. The Assessor’s Parcel Number for the Real Property is
005-110-033

 

Trustor presently assigns to Lender (also known as Beneficiary in this Deed of
Trust) all of Trustor’s right, title, and interest in and to all present and
future leases of the Property and all Rents from the Property.  This is an
absolute assignment of Rents made in connection with an obligation secured by
real property pursuant to California Civil Code Section 2938.  In addition,
Trustor grants to Lender a Uniform Commercial Code security interest in the
Personal Property and Rents.

 

THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST
IN THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE  (A)  PAYMENT OF THE
INDEBTEDNESS AND (B)  PERFORMANCE OF ANY AND ALL OBLIGATIONS OF THE TRUSTOR
UNDER THE NOTE, THE RELATED DOCUMENTS, AND THIS DEED OF TRUST.  THIS DEED OF
TRUST IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:

 

PAYMENT AND PERFORMANCE.  Except as otherwise provided in this Deed of Trust,
Trustor shall pay to Lender all amounts secured by this Deed of Trust as they
become due, and shall strictly and in a timely manner

 

--------------------------------------------------------------------------------


 

perform all of Trustor’s obligations under the Note, this Deed of Trust, and the
Related Documents.

 

POSSESSION AND MAINTENANCE OF THE PROPERTY.  Trustor agrees that Trustor’s
possession and use of the Property shall be governed by the following
provisions:

 

Possession and Use.  Until the occurrence of an Event of Default, Trustor may 
(1)  remain in possession and control of the Property;  (2)  use, operate or
manage the Property; and  (3)  collect the Rents from the Property.

 

Duty to Maintain.  Trustor shall maintain the Property in tenantable condition
and promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.

 

Compliance With Environmental Laws.  Trustor represents and warrants to Lender
that:  (1)  During the period of Trustor’s ownership of the Property, there has
been no use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance by any person on, under, about or
from the Property;  (2)  Trustor has no knowledge of, or reason to believe that
there has been, except as previously disclosed to and acknowledged by Lender in
writing, (a) any breach or violation of any Environmental Laws, (b)  any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Property by any
prior owners or occupants of the Property, or  (c)  any actual or threatened
litigation or claims of any kind by any person relating to such matters; and (3)
Except as previously disclosed to and acknowledged by Lender in writing, (a) 
neither Trustor nor any tenant, contractor, agent or other authorized user of
the Property shall use, generate, manufacture, store, treat, dispose of or
release any Hazardous Substance on, under, about or from the Property; and  (b) 
any such activity shall be conducted in compliance with all applicable federal,
state, and local laws, regulations and ordinances, including without limitation
all Environmental Laws.  Trustor authorizes Lender and its agents to enter upon
the Property to make such inspections and tests, at Trustor’s expense, as Lender
may deem appropriate to determine compliance of the Property with this section
of the Deed of Trust.  Any inspections or tests made by Lender shall be for
Lender’s purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Trustor or to any other person.  The
representations and warranties contained herein are based on Trustor’s due
diligence in investigating the Property for Hazardous Substances.  Trustor
hereby  (1)  releases and waives any future claims against Lender for indemnity
or contribution in the event Trustor becomes liable for cleanup or other costs
under any such laws; and  (2)  agrees to indemnify and hold harmless Lender
against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Deed of Trust or as a consequence of any
use, generation, manufacture, storage, disposal, release or threatened release
occurring prior to Trustor’s ownership or interest in the Property, whether or
not the same was or should have been known to Trustor.  The provisions of this
section of the Deed of Trust, including the obligation to indemnify, shall
survive the payment of the Indebtedness and the satisfaction and reconveyance of
the lien of this Deed of Trust and shall not be affected by Lender’s acquisition
of any interest in the Property, whether by foreclosure or otherwise.

 

Nuisance, Waste.  Trustor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property.  Without limiting the generality of the foregoing,
Trustor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender’s prior written consent.

 

Removal of Improvements.  Trustor shall not demolish or remove any Improvements
from the Real Property without Lender’s prior written consent.  As a condition
to the removal of any Improvements, Lender may require Trustor to make
arrangements satisfactory to Lender to replace such Improvements with
Improvements of at least equal value.

 

Lender’s Right to Enter.  Lender and Lender’s agents and representatives may
enter upon the Real Property at all reasonable times to attend to Lender’s
interests and to inspect the Real Property for purposes of Trustor’s compliance
with the terms and conditions of this Deed of Trust.

 

Compliance with Governmental Requirements.  Trustor shall promptly comply with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of

 

2

--------------------------------------------------------------------------------


 

the Property, including without limitation, the Americans With Disabilities
Act.  Trustor may contest in good faith any such law, ordinance, or regulation
and withhold compliance during any proceeding, including appropriate appeals, so
long as Trustor has notified Lender in writing prior to doing so and so long as,
in Lender’s sole opinion, Lender’s interests in the Property are not
jeopardized.  Lender may require Trustor to post adequate security or a surety
bond, reasonably satisfactory to Lender, to protect Lender’s interest.

 

Duty to Protect.  Trustor agrees neither to abandon or leave unattended the
Property.  Trustor shall do all other acts, in addition to those acts set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

 

DUE ON SALE - CONSENT BY LENDER.  Lender may, at Lender’s option, declare
immediately due and payable all sums secured by this Deed of Trust upon the sale
or transfer, without Lender’s prior written consent, of all or any part of the
Real Property, or any interest in the Real Property.  A “sale or transfer” means
the conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than three
(3) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the Real Property,
or by any other method of conveyance of an interest in the Real Property.  If
any Trustor is a corporation, partnership or limited liability company, transfer
also includes any change in ownership of more than twenty-five percent (25%) of
the voting stock, partnership interests or limited liability company interests,
as the case may be, of such Trustor.  However, this option shall not be
exercised by Lender if such exercise is prohibited by applicable law.

 

TAXES AND LIENS.  The following provisions relating to the taxes and liens on
the Property are part of this Deed of Trust:

 

Payment.  Trustor shall pay when due (and in all events at least ten (10) days
prior to delinquency) all taxes, special taxes, assessments, charges (including
water and sewer), fines and impositions levied against or on account of the
Property, and shall pay when due all claims for work done on or for services
rendered or material furnished to the Property.  Trustor shall maintain the
Property free of all liens having priority over or equal to the interest of
Lender under this Deed of Trust, except for the lien of taxes and assessments
not due and except as otherwise provided in this Deed of Trust.

 

Right to Contest.  Trustor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender’s interest in the Property is not jeopardized.  If a lien arises or is
filed as a result of nonpayment, Trustor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Trustor
has notice of the filing, secure the discharge of the lien, or if requested by
Lender, deposit with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender in an amount sufficient to discharge the lien
plus any costs and attorneys’ fees, or other charges that could accrue as a
result of a foreclosure or sale under the lien.  In any contest, Trustor shall
defend itself and Lender and shall satisfy any adverse judgment before
enforcement against the Property. Trustor shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings.

 

Evidence of Payment.  Trustor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

 

Notice of Construction.  Trustor shall notify Lender at least fifteen (15) days
before any work is commenced any services are furnished, or any materials are
supplied to the Property, if any mechanic’s lien, materialmen’s lien, or other
lien could be asserted on account of the work, services, or materials. Trustor
will upon request of Lender furnish to Lender advance assurances satisfactory to
Lender that Trustor can and will pay the cost of such improvements.

 

PROPERTY DAMAGE INSURANCE.  The following provisions relating to insuring the
Property are a part of this Deed of Trust.

 

Maintenance of Insurance.  Trustor shall procure and maintain policies of fire
insurance with standard

 

3

--------------------------------------------------------------------------------


 

extended coverage endorsements on a replacement basis for the full insurable
value covering all Improvements on the Real Property in an amount sufficient to
avoid application of any coinsurance clause, and with a standard mortgagee
clause in favor of Lender.  Trustor shall also procure and maintain
comprehensive general liability insurance in such coverage amounts as Lender may
request with Trustee and Lender being named as additional insureds in such
liability insurance policies.  Additionally, Trustor shall maintain such other
insurance, including but not limited to hazard, business interruption, and
boiler insurance, as Lender may reasonably require.  Notwithstanding the
foregoing, in no event shall Trustor be required to provide hazard insurance in
excess of the replacement value of the improvements on the Real Property. 
Policies shall be written in form, amounts, coverages and basis reasonably
acceptable to Lender and issued by a company or companies reasonably acceptable
to Lender. Trustor, upon request of Lender, will deliver to Lender from time to
time the policies or certificates of insurance in form satisfactory to Lender,
including stipulations that coverages will not be cancelled or diminished
without at least ten (10) days prior written notice to Lender. Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Trustor or any other person. Should the Real Property be located in an area
designated by the Director of the Federal Emergency Management Agency as a
special flood hazard area, Trustor agrees to obtain and maintain Federal Flood
Insurance, if available, within 45 days after notice is given by Lender that the
Property is located in a special flood hazard area, for the full unpaid
principal balance of the loan and any prior liens on the property securing the
loan, up to the maximum policy limits set under the National Flood Insurance
Program, or as otherwise required by Lender, and to maintain such insurance for
the term of the loan.

 

Application of Proceeds.  Trustor shall promptly notify Lender of any loss or
damage to the Property. Lender may make proof of loss if Trustor fails to do so
within fifteen (15) days of the casualty.  If in Lender’s sole judgment Lender’s
security interest in the Property has been impaired, Lender may, at Lender’s
election, receive and retain the proceeds of any insurance and apply the
proceeds to the reduction of the Indebtedness, payment of any lien affecting the
Property, or the restoration and repair of the Property.  If the proceeds are to
be applied to restoration and repair, Trustor shall repair or replace the
damaged or destroyed Improvements in a manner satisfactory to Lender.  Lender
shall, upon satisfactory proof of such expenditure, pay or reimburse Trustor
from the proceeds for the reasonable cost of repair or restoration if Trustor is
not in default under this Deed of Trust.  Any proceeds which have not been
disbursed within 180 days after their receipt and which Lender has not committed
to the repair or restoration of the Property shall be used first to pay any
amount owing to Lender under this Deed of Trust, then to pay accrued interest,
and the remainder, if any, shall be applied to the principal balance of the
Indebtedness.  If Lender holds any proceeds after payment in full of the
Indebtedness, such proceeds shall be paid to Trustor as Trustor’s interests may
appear.

 

Trustor’s Report on Insurance.  Upon request of Lender, however not more than
once a year, Trustor shall furnish to Lender a report on each existing policy of
insurance showing: (1) the name of the insurer; (2) the risks insured; (3) the
amount of the policy; (4) the property insured, the then current replacement
value of such property, and the manner of determining that value; and (5) the
expiration date of the policy. Trustor shall, upon request of Lender, have an
independent appraiser satisfactory to Lender determine the cash value
replacement cost of the Property.

 

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Property or if Trustor fails to
comply with any provision of this Deed of Trust or any Related Documents,
including but not limited to Trustor’s failure to discharge or pay when due any
amounts Trustor is required to discharge or pay under this Deed of Trust or any
Related Documents, Lender on Trustor’s behalf may (but shall not be obligated
to) take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Property and paying all costs
for insuring, maintaining and preserving the Property.  All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Trustor.  All such expenses will become a part of the Indebtedness
and, at Lender’s option, will  (A) be payable on demand;  (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due

 

4

--------------------------------------------------------------------------------


 

during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a balloon payment which will be
due and payable at the Note’s maturity.  The Deed of Trust also will secure
payment of these amounts.  Such right shall be in addition to all other rights
and remedies to which Lender may be entitled upon Default.

 

WARRANTY; DEFENSE OF TITLE.  The following provisions relating to ownership of
the Property are a part of this Deed of Trust:

 

Title.  Trustor warrants that:  (a) Trustor holds good and marketable title of
record to the Property in fee simple, free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issued in favor
of, and accepted by, Lender in connection with this Deed of Trust, and (b)
Trustor has the full right, power, and authority to execute and deliver this
Deed of Trust to Lender.

 

Defense of Title.  Subject to the exception in the paragraph above, Trustor
warrants and will forever defend the title to the Property against the lawful
claims of all persons. In the event any action or proceeding is commenced that
questions Trustor’s title or the interest of Trustee or Lender under this Deed
of Trust, Trustor shall defend the action at Trustor’s expense. Trustor may be
the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Lender’s own choice, and Trustor will deliver, or cause to be delivered, to
Lender such instruments as Lender may request from time to time to permit such
participation.

 

Compliance With Laws.  Trustor warrants that the Property and Trustor’s use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.

 

Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Trustor in this Deed of Trust shall survive the execution
and delivery of this Deed of Trust, shall be continuing in nature, and shall
remain in full force and effect until such time as Trustor’s Indebtedness shall
be paid in full.

 

CONDEMNATION.  The following provisions relating to eminent domain and inverse
condemnation proceedings are a part of this Deed of Trust:

 

Proceedings.  If any eminent domain or inverse condemnation proceeding is
commenced affecting the Property, Trustor shall promptly notify Lender in
writing, and Trustor shall promptly take such steps as may be necessary to
pursue or defend the action and obtain the award. Trustor may be the nominal
party in any such proceeding, but Lender shall be entitled, at its election, to
participate in the proceeding and to be represented in the proceeding by counsel
of its own choice, and Trustor will deliver or cause to be delivered to Lender
such instruments and documentation as may be requested by Lender from time to
time to permit such participation.

 

Application of Net Proceeds.  If any award is made or settlement entered into in
any condemnation proceedings affecting all or any part of the Property or by any
proceeding or purchase in lieu of condemnation, Lender may at its election, and
to the extent permitted by law, require that all or any portion of the award or
settlement be applied to the Indebtedness and to the repayment of all reasonable
costs, expenses, and attorneys’ fees incurred by Trustee or Lender in connection
with the condemnation proceedings.

 

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES.  The
following provisions relating to governmental taxes, fees and charges are a part
of this Deed of Trust:

 

Current Taxes, Fees and Charges.  Upon request by Lender, Trustor shall execute
such documents in addition to this Deed of Trust and take whatever other action
is requested by Lender to perfect and continue Lender’s lien on the Real
Property.  Trustor shall reimburse Lender for all taxes, as described below,
together with all expenses incurred in recording, perfecting or continuing this
Deed of Trust, including without limitation all taxes, fees, documentary stamps,
and other charges for recording or registering this Deed of Trust.

 

5

--------------------------------------------------------------------------------


 

Taxes.  The following shall constitute taxes to which this section applies: (1)
a specific tax upon this type of Deed of Trust or upon all or any part of the
Indebtedness secured by this Deed of Trust; (2) a specific tax on Trustor which
Trustor is authorized or required to deduct from payments on the Indebtedness
secured by this type of Deed of Trust; (3) a tax on this type of Deed of Trust
chargeable against the Lender or the holder of the Note; and (4) a specific tax
on all or any portion of the Indebtedness or on payments of principal and
interest made by Trustor.

 

Subsequent Taxes.  If any tax to which this section applies is enacted
subsequent to the date of this Deed of Trust, this event shall have the same
effect as an Event of Default, and Lender may exercise any or all of its
available remedies for an Event of Default as provided below unless Trustor
either (1) pays the tax before it becomes delinquent, or (2) contests the tax as
provided above in the Taxes and Liens section and deposits with Lender cash or a
sufficient corporate surety bond or other security satisfactory to Lender.

 

SECURITY AGREEMENT; FINANCING STATEMENTS.  The following provisions relating to
this Deed of Trust as a security agreement are a part of this Deed of Trust:

 

Security Agreement.  This instrument shall constitute a Security Agreement to
the extent any of the Property constitutes fixtures, and Lender shall have all
of the rights of a secured party under the Uniform Commercial Code as amended
from time to time.

 

Security Interest.  Upon request by Lender, Trustor shall take whatever action
is requested by Lender to perfect and continue Lender’s security interest in the
Rents and Personal Property.  Trustor shall reimburse Lender for all expenses
incurred in perfecting or continuing this security interest.  Upon default,
Trustor shall not remove, sever or detach the Personal Property from the
Property.  Upon default, Trustor shall assemble any Personal Property not
affixed to the Property in a manner and at a place reasonably convenient to
Trustor and Lender and make it available to Lender within three (3) days after
receipt of written demand from Lender to the extent permitted by applicable law.

 

Addresses.  The mailing addresses of Trustor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Deed of
Trust may be obtained (each as required by the Uniform Commercial Code) are as
stated on the first page of this Deed of Trust.

 

FURTHER ASSURANCES; ATTORNEY-IN-FACT.  The following provisions relating to
further assurances and attorney-in-fact are a part of this Deed of Trust:

 

Further Assurances.  At any time, and from time to time, upon request of Lender,
Trustor will make, execute and deliver, or will cause to be made, executed or
delivered, to Lender or to Lender’s designee, and when requested by Lender,
cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such
times and in such offices and places as Lender may deem appropriate, any and all
such mortgages, deeds of trust, security deeds, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve (1) Trustor’s obligations under the Note, this Deed of Trust, and the
Related Documents, and (2) the liens and security interests created by this Deed
of Trust as first and prior liens on the Property, whether now owned or
hereafter acquired by Trustor.  Unless prohibited by law or Lender agrees to the
contrary in writing, Trustor shall reimburse Lender for all costs and expenses
incurred in connection with the matters referred to in this paragraph.

 

Attorney-in-Fact.  If Trustor fails to do any of the things referred to in the
preceding paragraph, Lender may do so for and in the name of Trustor and at
Trustor’s expense.  For such purposes, Trustor hereby irrevocably appoints
Lender as Trustor’s attorney-in-fact for the purpose of making, executing,
delivering, filing, recording, and doing all other things as may be necessary or
desirable, in Lender’s sole opinion, to accomplish the matters referred to in
the preceding paragraph.

 

FULL PERFORMANCE.  If Trustor pays all the Indebtedness when due, and otherwise
performs all the obligations imposed upon Trustor under this Deed of Trust,
Lender shall execute and deliver to Trustee a request for full reconveyance and
shall execute and deliver to Trustor suitable statements of termination of any
financing statement on file evidencing Lender’s security interest in the Rents
and the Personal Property.  Lender may

 

6

--------------------------------------------------------------------------------


 

charge Trustor a reasonable reconveyance fee at the time of reconveyance.

 

EVENTS OF DEFAULT.  Each of the following, at Lender’s option, shall constitute
an Event of Default under this Deed of Trust:

 

Payment Default.  Trustor fails to make any payment when due under the
Indebtedness.

 

Other Defaults.  Trustor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Deed of Trust or in any of
the Related Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Trustor.

 

Compliance Default.  Failure to comply with any other term, obligation, covenant
or condition contained in this Deed of Trust, the Note or in any of the Related
Documents.

 

Default on Other Payments.  Failure of Trustor within the time required by this
Deed of Trust to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Trustor or on Trustor’s behalf under this Deed of Trust or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.

 

Defective Collateralization.  This Deed of Trust or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Death or Insolvency.  The dissolution of Trustor’s (regardless of whether
election to continue is made), any member withdraws from the limited liability
company, or any other termination of Trustor’s existence as a going business or
the death of any member, the insolvency of Trustor, the appointment of a
receiver for any part of Trustor’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Trustor.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Trustor or by any governmental agency against
any property securing the Indebtedness. This includes a garnishment of any of
Trustor’s accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Trustor as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Trustor gives Lender written notice of the creditor
or forfeiture proceeding and deposits with Lender monies or a surety bond for
the creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.

 

Breach of Other Agreement.  Any breach by Trustor under the terms of any other
agreement between Trustor and Lender that is not remedied within any grace
period provided therein, including without limitation any agreement concerning
any indebtedness or other obligation of Trustor to Lender, whether existing now
or later.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.  In the event of a death, Lender, at its
option, may, but shall not be required to, permit the guarantor’s estate to
assume unconditionally the obligations arising under the guaranty in a manner
satisfactory to Lender, and, in doing so, cure any Event of Default.

 

Adverse Change.  A material adverse change occurs in Trustor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Right to Cure.  If any default, other than a default in payment is curable and
if Trustor has not been given a notice of a breach of the same provision of this
Deed of Trust within the preceding twelve (12) months, it may be cured if
Trustor, after receiving written notice from Lender demanding cure of such
default: (1) cures the

 

7

--------------------------------------------------------------------------------


 

default within fifteen (15) days; or (2) if the cure requires more than fifteen
(15) days, immediately initiates steps which Lender deems in Lender’s sole
discretion to be sufficient to cure the default and thereafter continues and
completes all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical.

 

RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this Deed
of Trust, at any time thereafter, Trustee or Lender may exercise any one or more
of the following rights and remedies:

 

Election of Remedies.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Trustor under this Deed of Trust, after
Trustor’s failure to perform, shall not affect Lender’s right to declare a
default and exercise its remedies.

 

Foreclosure by Sale.  Upon an Event of Default under this Deed of Trust,
Beneficiary may declare the entire Indebtedness secured by this Deed of Trust
immediately due and payable by delivery to Trustee of written declaration of
default and demand for sale and of written notice of default and of election to
cause to be sold the Property, which notice Trustee shall cause to be filed for
record.  Beneficiary also shall deposit with Trustee this Deed of Trust, the
Note, other documents requested by Trustee, and all documents evidencing
expenditures secured hereby.  After the lapse of such time as may then be
required by law following the recordation of the notice of default, and notice
of sale having been given as then required by law, Trustee, without demand on
Trustor, shall sell the Property at the time and place fixed by it in the notice
of sale, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder for cash in lawful money of
the United States, payable at time of sale. Trustee may postpone sale of all or
any portion of the Property by public announcement at such time and place of
sale, and from time to time thereafter may postpone such sale by public
announcement at the time fixed by the preceding postponement in accordance with
applicable law. Trustee shall deliver to such purchaser its deed conveying the
Property so sold, but without any covenant or warranty, express or implied. The
recitals in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof.  Any person, including Trustor, Trustee or Beneficiary may
purchase at such sale.  After deducting all costs, fees and expenses of Trustee
and of this Trust, including cost of evidence of title in connection with sale,
Trustee shall apply the proceeds of sale to payment of: all sums expended under
the terms hereof, not then repaid, with accrued interest at the amount allowed
by law in effect at the date hereof; all other sums then secured hereby; and the
remainder, if any, to the person or persons legally entitled thereto.

 

Judicial Foreclosure.  With respect to all or any part of the Real Property,
Lender shall have the right in lieu of foreclosure by power of sale to foreclose
by judicial foreclosure in accordance with and to the full extent provided by
California law.

 

UCC Remedies.  With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code, including without limitation the right to recover any
deficiency in the manner and to the full extent provided by California law.

 

Collect Rents.  Lender shall have the right, without notice to Trustor to take
possession of and manage the Property and collect the Rents, including amounts
past due and unpaid, and apply the net proceeds, over and above Lender’s costs,
against the Indebtedness.  In furtherance of this right, Lender may require any
tenant or other user of the Property to make payments of rent or use fees
directly to Lender.  If the Rents are collected by Lender, then Trustor
irrevocably designates Lender as Trustor’s attorney-in-fact to endorse
instruments received in payment thereof in the name of Trustor and to negotiate
the same and collect the proceeds.  Payments by tenants or other users to Lender
in response to Lender’s demand shall satisfy the obligations for which the
payments are made, whether or not any proper grounds for the demand existed.
Lender may exercise its rights under this subparagraph either in person, by
agent, or through a receiver.

 

Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.

 

8

--------------------------------------------------------------------------------


 

Lender’s right to the appointment of a receiver shall exist whether or not the
apparent value of the Property exceeds the Indebtedness by a substantial amount.
Employment by Lender shall not disqualify a person from serving as a receiver.

 

Tenancy at Sufferance.  If Trustor remains in possession of the Property after
the Property is sold as provided above or Lender otherwise becomes entitled to
possession of the Property upon default of Trustor, Trustor shall become a
tenant at sufferance of Lender or the purchaser of the Property and shall, at
Lender’s option, either  (1) pay a reasonable rental for the use of the
Property, or  (2) vacate the Property immediately upon the demand of Lender.

 

Other Remedies.  Trustee or Lender shall have any other right or remedy provided
in this Deed of Trust or the Note or by law.

 

Notice of Sale.  Lender shall give Trustor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made.  Reasonable notice shall mean notice given at least ten (10) days before
the time of the sale or disposition.  Any sale of the Personal Property may be
made in conjunction with any sale of the Real Property.

 

Sale of the Property.  To the extent permitted by applicable law, Trustor hereby
waives any and all rights to have the Property marshalled.  In exercising its
rights and remedies, the Trustee or Lender shall be free to sell all or any part
of the Property together or separately, in one sale or by separate sales. 
Lender shall be entitled to bid at any public sale on all or any portion of the
Property.

 

Attorneys’ Fees; Expenses.  If Lender institutes any suit or action to enforce
any of the terms of this Deed of Trust, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys’ fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender’s
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid.  Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender’s attorneys’ fees and
Lender’s legal expenses, whether or not there is a lawsuit, including attorneys’
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors’ reports, and appraisal
fees, title insurance, and fees for the Trustee, to the extent permitted by
applicable law.  Trustor also will pay any court costs, in addition to all other
sums provided by law.

 

Rights of Trustee.  Trustee shall have all of the rights and duties of Lender as
set forth in this section.

 

POWERS AND OBLIGATIONS OF TRUSTEE.  The following provisions relating to the
powers and obligations of Trustee are part of this Deed of Trust:

 

Powers of Trustee.  In addition to all powers of Trustee arising as a matter of
law, Trustee shall have the power to take the following actions with respect to
the Property upon the written request of Lender and Trustor: (a) join in
preparing and filing a map or plat of the Real Property, including the
dedication of streets or other rights to the public; (b) join in granting any
easement or creating any restriction on the Real Property; and (c) join in any
subordination or other agreement affecting this Deed of Trust or the interest of
Lender under this Deed of Trust.

 

Obligations to Notify.  Trustee shall not be obligated to notify any other party
of a pending sale under any other trust deed or lien, or of any action or
proceeding in which Trustor, Lender, or Trustee shall be a party, unless the
action or proceeding is brought by Trustee.

 

Trustee.  Trustee shall meet all qualifications required for Trustee under
applicable law.  In addition to the rights and remedies set forth above, with
respect to all or any part of the Property, the Trustee shall have the right to
foreclose by notice and sale, and Lender shall have the right to foreclose by
judicial foreclosure, in either case in accordance with and to the full extent
provided by applicable law.

 

9

--------------------------------------------------------------------------------


 

Successor Trustee.  Lender, at Lender’s option, may from time to time appoint a
successor Trustee to any Trustee appointed under this Deed of Trust by an
instrument executed and acknowledged by Lender and recorded in the office of the
recorder of Santa Barbara County, State of California.  The instrument shall
contain, in addition to all other matters required by state law, the names of
the original Lender, Trustee, and Trustor, the book and page where this Deed of
Trust is recorded, and the name and address of the successor trustee, and the
instrument shall be executed and acknowledged by Lender or its successors in
interest. The successor trustee, without conveyance of the Property, shall
succeed to all the title, power, and duties conferred upon the Trustee in this
Deed of Trust and by applicable law.  This procedure for substitution of Trustee
shall govern to the exclusion of all other provisions for substitution.

 

Acceptance by Trustee.  Trustee accepts this Trust when this Deed of Trust, duly
executed and acknowledged, is made a public record as provided by law.

 

NOTICES.  Any notice required to be given under this Deed of Trust shall be
given in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Deed of
Trust. Trustor requests that copies of any notices of default and sale be
directed to Trustor’s address shown near the beginning of this Deed of Trust.
All copies of notices of foreclosure from the holder of any lien which has
priority over this Deed of Trust shall be sent to Lender’s address, as shown
near the beginning of this Deed of Trust. Any party may change its address for
notices under this Deed of Trust by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party’s
address. For notice purposes, Trustor agrees to keep Lender informed at all
times of Trustor’s current address. Unless otherwise provided or required by
law, if there is more than one Trustor, any notice given by Lender to any
Trustor is deemed to be notice given to all Trustors.

 

STATEMENT OF OBLIGATION FEE.  Lender may collect a fee, not to exceed the
maximum amount permitted by law, for furnishing the statement of obligation as
provided by Section 2943 of the Civil Code of California.

 

INDEMNIFICATION FOR NON-RECOURSE CARVEOUT OBLIGATIONS.  Trustor hereby covenants
and agrees unconditionally and absolutely to indemnify and save harmless
Beneficiary, its officers, directors, shareholders, employees, agents and
attorneys against all damages, losses, liabilities, obligation, claims,
litigation, demands or defenses, judgments, suits, proceedings, fines,
penalties, costs, disbursements and expenses of any kind or nature whatsoever
(including without limitation reasonable attorneys’ fees reasonably incurred),
which may at any time be imposed upon, incurred by or asserted or awarded
against Beneficiary and arising from the Non-Recourse Carveout Obligations.

 

This indemnity shall survive any foreclosure of this Deed of Trust, the taking
of a deed in lieu thereof, the exercise of any power of sale, or any other
discharge of the obligations of the Trustor hereunder or a transfer of the Trust
Property, even if the indebtedness secured hereby is satisfied in full.  Trustor
agrees that the indemnification granted herein may be enforced by Beneficiary
without resorting to or exhausting any other security or collateral or without
first having recourse to the Note or the Trust Property covered by this Deed of
Trust through foreclosure proceedings or otherwise; provided, however, that,
subject to the Non-Recourse provision of this Deed of Trust, nothing herein
contained shall prevent Beneficiary from suing on the Note or foreclosing this
Deed of Trust or exercising any power of sale or from exercising any other
rights under the Loan Documents.

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Deed of Trust:

 

Amendments.  This Deed of Trust, together with any Related Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Deed of Trust.  No alteration of or amendment to this
Deed of Trust shall be effective unless given in writing and signed by the party
or parties sought to be charged or bound by the alteration or amendment.

 

Annual Reports.  If the Property is used for purposes other than Trustor’s
residence, Trustor shall furnish to Lender, upon request, a certified statement
of net operating income received from the Property during Trustor’s previous
fiscal year in such form and detail as Lender shall require.  “Net operating
income” shall

 

10

--------------------------------------------------------------------------------


 

mean all cash receipts from the Property less all cash expenditures made in
connection with the operation of the Property.

 

Caption Headings.  Caption headings in this Deed of Trust are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Deed of Trust.

 

Merger.  There shall be no merger of the interest or estate created by this Deed
of Trust with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Governing Law.  This Deed of Trust will be governed by, construed and enforced
in accordance with federal law and the laws of the State of California. This
Deed of Trust has been accepted by Lender in the State of California.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Deed of Trust unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Deed of Trust shall not prejudice or constitute a waiver of Lender’s
right otherwise to demand strict compliance with that provision or any other
provision of this Deed of Trust. No prior waiver by Lender, nor any course of
dealing between Lender and Trustor, shall constitute a waiver of any of Lender’s
rights or of any of Trustor’s obligations as to any future transactions.
Whenever the consent of Lender is required under this Deed of Trust, the
granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Deed of Trust to be illegal, invalid. or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Deed of Trust. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Deed of Trust shall not
affect the legality, validity or enforceability of any other provision of this
Deed of Trust.

 

Successors and Assigns.  Subject to any limitations stated in this Deed of Trust
on transfer of Trustor’s interest, this Deed of Trust shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Property becomes vested in a person other than Trustor, Lender, without
notice to Trustor, may deal with Trustor’s successors with reference to this
Deed of Trust and the Indebtedness by way of forbearance or extension without
releasing Trustor from the obligations of this Deed of Trust or liability under
the Indebtedness.

 

Time is of the Essence.  Time is of the essence in the performance of this Deed
of Trust.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Deed of Trust.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require.  Words and terms not otherwise defined in this Deed of Trust shall have
the meanings attributed to such terms in the Uniform Commercial Code:

 

Beneficiary.  The word “Beneficiary” means Mid-State Bank & Trust, and its
successors and assigns.

 

Borrower.  The word “Borrower” means QAD ORTEGA HILL, LLC, a Delaware limited
liability company, d/b/a QAD OH, LLC in California and includes all co-signers
and co-makers signing the Note.

 

Deed of Trust.  The words “Deed of Trust” mean this Deed of Trust among Trustor,
Lender, and Trustee, and includes without limitation all assignment and security
interest provisions relating to the Personal Property and Rents.

 

Default.  The word “Default” means the Default set forth in this Deed of Trust
in the section titled “Default”.

 

11

--------------------------------------------------------------------------------


 

Environmental Laws.  The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.

 

Event of Default.  The words “Event of Default” mean any of the events of
default set forth in this Deed of Trust in the events of default section of this
Deed of Trust.

 

Guaranty.  The word “Guaranty” means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

 

Hazardous Substances.  The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Improvements.  The word “Improvements” means all existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real Property.

 

Indebtedness.  The word “Indebtedness” means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Trustor’s obligations or expenses incurred by
Trustee or Lender to enforce Trustor’s obligations under this Deed of Trust,
together with interest on such amounts as provided in this Deed of Trust.

 

Lender.  The word “Lender” means Mid-State Bank & Trust, its successors and
assigns.

 

Note.  The word “Note” means the promissory note dated July 28, 2004, in the
original principal amount of $18,000,000.00 from Trustor to Lender, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

 

Personal Property.  The words “Personal Property” mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Trustor, and
now or hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition of the Property.

 

Property.  The word “Property” means collectively the Real Property and the
Personal Property.

 

Real Property.  The words “Real Property” mean the real property, interests and
rights, as further described in this Deed of Trust.

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, security
agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and
all other instruments, agreements and documents, whether now or hereafter
existing, executed in connection with the Indebtedness.

 

Rents.  The word “Rents” means all present and future leases, rents, revenues,
income, issues, royalties, profits, and other benefits derived from the Property
together with the cash proceeds of the Rents.

 

12

--------------------------------------------------------------------------------


 

Trustee.  The word “Trustee” means MSB Properties, Inc., whose address is P. O.
Box 580, Arroyo Grande, CA 93420 and any substitute or successor trustees.

 

Trustor.  The word “Trustor” means QAD ORTEGA HILL, LLC, a Delaware limited
liability company, d/b/a QAD OH, LLC in California.

 

TRUSTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
TRUSTOR AGREES TO ITS TERMS.

 

TRUSTOR:

 

QAD ORTEGA HILL, LLC, A DELAWARE LIMITED LIABILITY COMPANY,
D/B/A QAD OH, LLC IN CALIFORNIA

 

 

By:

/s/ Daniel Lenders

 

 

Daniel Lenders, Manager of QAD ORTEGA HILL, LLC, a
Delaware limited liability company, d/b/a QAD OH, LLC in
California

 

 

By:

/s/ Mark Rasmussen

 

 

Mark Rasmussen Manager of QAD ORTEGA HILL, LLC, a
Delaware limited liability company, d/b/a QAD OH, LLC in
California

 

ADDENDUM 1 IS ATTACHED HERETO AND MADE A PART HEREOF

 

13

--------------------------------------------------------------------------------


 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

)

 

) SS

COUNTY OF SANTA BARBARA

)

 

On July 29, 2004 before me, LISA A. GONZALES, NOTARY PUBLIC, personally appeared
Daniel Lender; Mark Rasmussen, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) are subscribed
to the within instrument and acknowledged to me that they executed the same in
their authorized capacity(ies), and that by their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed
the instrument.

 

WITNESS my hand and official seal.

LISA A. GONZALES
Commission # 1402505
Notary Public - California
Santa Barbara County
My Comm. Expires Feb 25, 2007

 

 

Signature

/s/ Lisa A. Gonzales

 

(Seal)

 

 

(DO NOT RECORD)

REQUEST FOR FULL RECONVEYANCE

(To be used only when obligations have been paid in full)

 

To:
                                                                            ,
Trustee

 

The undersigned is the legal owner and holder of all Indebtedness secured by
this Deed of Trust. All sums secured by this Deed of Trust have been fully paid
and satisfied. You are hereby directed, upon payment to you of any sums owing to
you under the terms of this Deed of Trust or pursuant to any applicable statute,
to cancel the Note secured by this Deed of Trust (which is delivered to you
together with this Deed of Trust), and to reconvey, without warranty, to the
parties designated by the terms of this Deed of Trust, the estate now held by
you under this Deed of Trust. Please mail the reconveyance and Related Documents
to:

 

 

Date:

 

 

Beneficiary:

 

 

 

By:

 

 

 

Its:

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT “ONE”

 

All that certain land situated in the State of California in the unincorporated
area of the County of Santa Barbara, described as follows:

 

That portion of the Ortega Rancho, being a portion of the Outside Pueblo Lands
of the City of Santa Barbara, in the County of Santa Barbara, State of
California, according to the map thereof recorded in Book 1, at Page 20 of Maps
and Surveys, records of said County, described as follows:

 

Beginning at an old stake set at the Northerly corner of the tract of land
described in the Deed to Hiram Craig, dated August 2, 1894 and recorded in Book
47, Page 154 of Deeds; thence along the Southerly line of the old County Road
over Ortega Hill North 54°53’ West 316.7 feet; thence continuing along the
Southerly line of said road North 63°24’ West 565.68 feet, more or less to
intersect the Southerly prolongation of the 32nd course of Parcel One as
described in that certain Deed of Trust executed by D. C. Williams and wife,
dated April 22, 1938 and recorded in Book 404, Page 375 of Official Records;
thence along said prolongation North 12°22’ East to the Southerly end of said
32nd course; thence along the Northerly and Westerly lines of Parcel One, in
said Deed of Trust the following courses and distances; South 87°22’ West 363.66
feet to an iron pipe survey monument set in the road bed; North 83°53’ West
269.94 feet to an iron pipe set in road bed; South 37°52’ West 132.66 feet to an
iron pipe survey monument set in road bed; South 22°22’ West 188.1 feet to an
iron pipe survey monument set in road bed; South 53°07’ West 266.64 feet to an
iron pipe survey monument set in road bed; South 22°52’ West at (240.42 feet, a
galvanized iron rod set in road bed) 248.72 feet to an iron pipe survey monument
set in road bed: South 61 °58’ East 28.04 feet to a nail in top of fence post
marked “PC NO. 3”; South 51 °13’ East 24 feet to an iron pipe survey monument
set in mound of rocks; South 13°43’ East 50 feet to an iron pipe survey monument
set in mound of rocks: and South 29°58’ East to intersect the Northerly line of
State Highway right of way as described in Deed to the State of California dated
September 29, 1933, and recorded in Book 289, Page 291 of Official Records;
thence leaving the line of said Deed of Trust and following along the Northerly
line of said State Highway in an Easterly direction to intersect the Southerly
prolongation of the Westerly line of the Craig Tract above referred to; thence
along said prolongation and said Westerly line North 2°01’ East to a point which
lies South 2° 01’ West 75.95 feet from the point of beginning; thence North
33°23’15” West, 12.74 feet; Thence North 08° 24’ 53” East 54.74 feet; thence
North 08°33’ 08” East 11.25 feet to the point of beginning.

 

Excepting therefrom those portions thereof conveyed to the State of California
by Deeds recorded November 6, 1933 as Instrument No. 6970 in Book 289, Page 291
and recorded December 29, 1944 as Instrument No. 12819 in Book 630, Page 429,
and recorded December 29, 1944 as Instrument No. 12820 in Book 630, Page 431,
and recorded August 6, 1949 as Instrument No. 9672 in Book 867, Page 290, and
recorded August 10, 1949 as Instrument No. 9352 in Book 868, Page 128, and
recorded July 11, 1950 as Instrument No. 9776 in Book 928, Page 110, all of
Official Records.

 

Also excepting therefrom 2.38 percent of the oil, gas and other hydrocarbon
substances that maybe produced and saved from land as conveyed in Deed recorded
Map 11, 1938 as Instrument No. 4073 in Book 436 Page 54 of Official Records.

 

Also excepting therefrom an undivided one-fourth (1/4) in and to all oil, gas
and other hydrocarbon substances of every kind and nature that may be produced
or developed from said land as reserved in Deed recorded December 28, 1954 as
Instrument No. 22752 in Book 1288, Page 474 of Official Records.

 

--------------------------------------------------------------------------------


 

ADDENDUM 1 TO DEED OF TRUST

Dated July 28, 2004 executed by QAD Ortega Hill, LLC,dba QAD OH, LLC in
California

 

This Addendum 1 dated July 28, 2004 (“Addendum”) is hereby incorporated into
that certain Deed of Trust dated July 28, 2004 (the “Deed of Trust”) executed by
QAD Ortega Hill, LLC, dba QAD OH, LLC in California (“Trustor”) in favor of
Mid-State Bank & Trust (“Lender”). Except as modified by this Addendum, the
terms and conditions of the Deed of Trust remain in full force and effect.

 

1.             Page 2.  Removal of Improvements. The first sentence of section
entitled “Removal of Improvements” is modified to read as follows:

 

Trustor shall not demolish or remove any Improvements from the Real Property
without Lender’s prior written consent, which consent shall not be unreasonably
withheld.

 

2.             Page 2.  Lender’s Right to Enter.  The section entitled “Lender’s
Right to Enter” is modified read as follows:

 

Lender and Lender’s agents and representatives may enter upon the Real Property
at all reasonable times upon three (3) days notice to attend to Lender’s
interests and to inspect the Real Property for purposes of Trustor’s compliance
with the terms and conditions of this Deed of Trust.

 

3.             Page 3.  Payment. The first sentence of the section entitled
“Payment” is modified to read as follows:

 

Trustor shall pay when due (and in all events prior to delinquency) all taxes,
special taxes, assessments, charges (including water and sewer), fines and
impositions levied against or on account of the Property, and shall pay when due
all claims for work done on or for services rendered or material furnished to
the Property.

 

4.             Page 3.  Notice of Construction.  The section entitled “Notice of
Construction” is modified to read as follows:

 

Subject to the exceptions set forth below, Trustor shall notify Lender at least
fifteen (15) days before any work is commenced, any services are furnished, or
any materials are supplied to the Property, if any mechanic’s lien,
materialmen’s lien, or other lien could be asserted on account of the work,
services, or materials; provided, however, that Trustor shall not be obligated
to provide such a notice with respect to the commencement of any work, or the
provision or any services, or the delivery of any materials to the Property if
the total cost of the anticipated scope of work being undertaken is less than
$100,000. Trustor will upon request of Lender furnish to Lender

 

1

--------------------------------------------------------------------------------


 

advance assurances satisfactory to Lender that Trustor can and will pay the cost
of such improvements.

 

5.             Pages 7 and 8.  Events of Default.  The section entitled “Events
of Default”, and all of its subsections, is modified to read in its entirety as
follows:

 

Events of Default. The occurrence of any Event of Default under the Note, the
Business Loan Agreement or any other Related Document shall constitute an Event
of Default under this Deed of Trust.

 

Right to Cure. If any default, other than a default in payment, is curable and
if Trustor has not been given a notice of a breach of the same provision of this
Deed of Trust within the preceding twelve (12) months, Trustor shall not be
deemed to be in default unless (i) Lender has first given Trustor written notice
demanding cure, and (ii) Trustor, after receiving written notice from Lender
demanding cure of such default: (1) does not cure the default within thirty (30)
days; or (2) if the cure requires more than thirty (30) days, Trustor does not
(y) immediately initiate steps which Lender deems in Lender’s sole discretion to
be sufficient to cure the default and (z) thereafter continue and complete all
reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical.

 

6.             Page 10.  Notices.  The first sentence of the section entitled
“Notices” is modified to read as follows:

 

Any notice required to be given under this Deed of Trust shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, three (3) days after
deposit in the United States mail, as first class, certified or registered mail
postage prepaid, directed to the addresses shown near the beginning of this Deed
of Trust.

 

7.             Page 12.  Definitions.  The following defined terms are added to
the section entitled “Definitions”:

 

Business Loan Agreement. The words “Business Loan Agreement” mean that certain
Business Loan Agreement dated July 28, 2004 between Trustor and Lender.

 

Non-Recourse Carveout Obligations. The words “Non-Recourse Carveout Obligations”
shall have the meaning assigned to those words in the section entitled
“Limitations on Liability”, set forth below.

 

8.             Page 10.  Limitation on Liability.  A new section entitled
“Limitation on Liability” shall be added to the Deed of Trust immediately
preceding the section entitled “Indemnification for Non-Recourse Obligations” as
follows:

 

2

--------------------------------------------------------------------------------


 

Limitation on Liability.  Notwithstanding anything to the contrary contained
herein, any claim based on or in respect of any liability of Trustor under this
Deed of Trust, the Note or any other Related Document shall be enforced only
against the Real Property and any other collateral or Guarantor now or hereafter
given to secure the Note and not against any other assets, properties or funds
of Trustor; provided, however, that Trustor shall be fully and personally liable
for all loss, costs and damage arising out of any and all of the following
(collectively, “Non-Recourse Carveout Obligations”): (i) fraud,
misrepresentation and waste, (ii) any rents, issues or profits collected more
than one (1) month in advance of their due dates, (iii) any misapplication of
rents, issues or profits, security deposits and any other payments from tenants
or occupants (including, without limitation, lease termination fees), insurance
proceeds, condemnation awards or other sums of a similar nature, (iv) liability
under environmental covenants, conditions and indemnities contained in this Deed
of Trust and in any separate environmental indemnity agreements, (v) personalty
or fixtures removed or allowed to be removed by or on behalf of Trustor and not
replaced by items of equal or greater value or functionality than the personalty
or fixtures so removed, (vi) failure to pay taxes, assessments or ground rents
prior to delinquency, or to pay charges for labor, materials or other charges
which can create liens on any portion of the Real Property and any sums expended
by Lender in the performance of or compliance with the obligations of Trustor
under the Related Documents, including, without limitation, sums expended to pay
taxes or assessments or hazard insurance premiums or bills for utilities or
other services or products for the benefit of the Real Property, (vii) the
unauthorized sale, conveyance or transfer of title to the Real Property or
encumbrance of the Real Property, (viii) the failure of Trustor to maintain its
status as a single purpose, bankruptcy-remote entity pursuant to its
organizational documents and the Related Documents, and (ix) attorney’s fees,
court costs and other expenses incurred by Lender in connection with enforcement
of Trustor’s personal liability as set forth herein.  Nothing herein shall be
deemed (w) to be a waiver of any right which Lender may have under any
bankruptcy law of the United States or the state where the Real Property is
located including, but not limited to, Section 506(a), 506(b), 1111(b) or any
other provisions of the U.S.   Bankruptcy Code to file a claim for the full
amount of the indebtedness secured by this Deed of Trust or to require that all
collateral securing the indebtedness secured hereby shall continue to secure all
of the indebtedness owing to Lender in accordance with the Note, this Deed of
Trust and the other Related Documents; (x) to impair the validity of the
indebtedness secured by this Deed of Trust; (y) to impair the right of Lender as
mortgagee or secured party to commence an action to foreclose any lien or
security interest; or (z) to modify, diminish or discharge the liability of any
guarantor under any guaranty or of any indemnitor under any indemnity agreement.

 

3

--------------------------------------------------------------------------------


 

9.             Page 10.  Indemnification for Non-Recourse Carveouts. The first
sentence of the second paragraph of the section entitled “Indemnification for
Non-Recourse Carveouts” is modified to read as follows:

 

To the extent permitted by applicable law, this indemnity shall survive any
foreclosure of this Deed of Trust, the taking of a deed in lieu thereof, the
exercise of any power of sale, or any other discharge of the obligations of the
Trustor hereunder or a transfer of the Real Property, even if the indebtedness
secured hereby is satisfied in full.

 

10.           Page 12.  Guaranty.  The section entitled “Guaranty” is deleted
from the Deed of Trust.

 

 

QAD Ortega Hill, LLC, a Delaware limited liability
company, d/b/a QAD OH, LLC in California

 

 

By:

/s/ Daniel Lender

 

 

Daniel Lender, Manager

 

 

 

 

By:

/s/ Mark Rasmussen

 

 

Mark Rasmussen, Manager

 

4

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (hereinafter, “Lease”) is made and entered into on the date
set forth below at Santa Barbara, California, by and between QAD ORTEGA HILL,
LLC, a Delaware limited liability company, d/b/a QAD OH, LLC in California
(hereinafter, “Landlord”), and QAD INC., a Delaware Corporation (hereinafter,
“Tenant”).

 

RECITALS:

 

A.    Landlord is the owner of a parcel of improved real property located 2111
Ortega Hill Road, Summerland, California, which property is more particularly
described on Exhibit A, attached hereto and incorporated herein by reference
(hereinafter, the “Property”);

 

B.    The Property is improved with two buildings and all the improvements
associated therewith (hereinafter, the “Buildings”);

 

C.    QAD wishes to lease the Property in accordance with the terms set forth
below.

 

NOW, THEREFORE, the parties agree as follows:

 

1.              LEASE

 

Landlord agrees to lease the Property to Tenant, and Tenant agrees to lease the
Property from Landlord, on the terms set forth in this Lease.

 

2.              Term

 

2.1.   Initial Term.  The initial term of this Lease will commence upon the date
set forth in Section 16.10 (hereinafter, “Effective Date”). Unless the Initial
Term is extended as provided below, the Lease will terminate ten (10) years from
the Effective Date.

 

2.2.   Extended Term(s).  Tenant shall have two (2) successive options to extend
the term of the Lease, in each instance for an additional five (5)-year term.
Tenant may exercise said options only by providing a written notice to Landlord
of Tenant’s intention to extend the first or second Extended Term, which notice
shall be provided not later than six (6) months prior to the expiration of the
first or second Extended Term. Upon delivery of said notice, the term shall be
extended for an additional five (5) years upon all the same terms and conditions
as set forth in this Lease. Provided, however, that such notice shall not be
effective to extend the term of the Lease if (i) Tenant is in default of the
terms of the Lease at the time of the giving of notice, or (ii) Tenant is in
default of the terms of the Lease upon the date on which the extended term would
otherwise commence.  If such notice is not validly given as provided in Section
16.7, then all of Tenant’s rights pursuant to this Section shall terminate and
be of no further force or effect. If Tenant does not exercise the first option
to extend the Initial Term, then the second such option shall be of no further
force or effect.

 

1

--------------------------------------------------------------------------------


 

3.              RENT

 

3.1.   Rent Payment.  Rent shall be paid monthly, in advance, on the first day
of each month. If the Effective Date is not the first day of a calendar month,
rent for the initial period shall be prorated based upon a thirty (30)-day
month.

 

3.2.   Base Rent.  Base rent (“Base Rent”) shall be One Hundred Eighty-One
Thousand Four Hundred Twenty-Four Dollars ($181,424.00) per month, which rent
shall be payable monthly from the commencement of the rent payment.

 

3.3.   Rent During Renewal Term(s).  The rent payable during the renewal
terms(s) shall be mutually agreed upon between Landlord and Tenant.

 

4.              USE, COMPLIANCE WITH LAW

 

Tenant shall occupy and use the Property solely for operation of corporate
headquarters and offices, and such uses as are customarily included within such
use. Tenant covenants and agrees at all times during the term of this Lease to
comply with all applicable laws and regulations of governmental agencies
pertaining to the Property.

 

5.              NET/NET/NET BASIS

 

This Lease shall be on a net/net/net basis, it being the intention of the
parties that Tenant will bear all of the costs arising out of or in connection
with the ownership, repair and maintenance of the Buildings and the Property,
including, but not limited to, all utilities, property taxes, assessments,
levies, maintenance, insurance, and all other expenses and charges, with the
sole exception of Landlord’s personal income tax on income from this Lease.

 

6.              TAXES, ASSESSMENTS AND IMPOSITIONS

 

Tenant shall be responsible for payment of all property taxes prior to
delinquency, and all assessments and other charges and impositions in connection
with the Property during the term of the Lease. All such taxes, assessments and
other charges and impositions shall be prorated as of the Effective Date, and as
of the date of termination.

 

7.              NON-ASSIGNABILITY

 

This Lease is not transferable or assignable, in whole or in part without the
prior written consent of Landlord, in Landlord’s absolute discretion. Except as
provided in the foregoing sentence, any assignment or subletting done without
Landlord’s consent shall be void and shall, at the option of Landlord, terminate
this Lease. No assignment or transfer of Tenant’s rights and obligations under
this Lease shall release Tenant or the guarantors of this Lease from any
obligations under the Lease or said guarantee.

 

8.              MAINTENANCE OF THE PROPERTY

 

8.1.   Tenant’s Obligation. During the term of this Lease, Tenant shall perform,
or cause to be performed, all maintenance and repairs, to the exterior and
interior of the Buildings, including, but not limited to, all structural
portions of the Buildings, exterior walls, roof, slab, and systems, landscaping
and

 

2

--------------------------------------------------------------------------------


 

grounds necessary to maintain the Property in excellent repair and condition,
and reasonably necessary to maintain the condition of the leased premises in at
least as good condition as when received, reasonable wear and tear excepted.
Tenant shall not, make any material alterations or improvements to the Property,
or any part thereof, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld.

 

8.2.   Landlord’s Inspection. Landlord shall have the right to fully inspect the
Property and the Buildings annually, during the Term, upon reasonable notice to
Tenant, to determine whether Tenant is fulfilling all of Tenant’s obligations
pursuant to this Lease. In the event that Landlord reasonably determines that
Tenant has not fulfilled Tenant’s obligations pursuant to this Section, Landlord
shall deliver a written notice to Tenant specifying all repairs and improvements
necessary to bring the Property into compliance, and Tenant shall promptly
complete all such repairs and improvements and then provide Landlord an
opportunity to reinspect the Property.

 

9.              INSURANCE

 

Each of the parties hereto shall maintain the insurance coverage required and
delineated in this Section throughout the term of this Lease.

 

9.1.   Fire and Extended Coverage Insurance.  Tenant shall maintain, during the
term of this Lease, fire and extended coverage insurance on all structural
improvements on the Property, insuring the full replacement value.

 

9.2.   Tenant’s Insurance.  At all times during the term of this Lease, Tenant
shall maintain in full force and effect a policy of general liability insurance
with a combined single limit of at least Two Million Dollars ($2,000,000). Said
insurance shall be primary, and any applicable insurance carried by Landlord
will be excess only.

 

9.3.   Workers’ Compensation.  In the event that Tenant employs any persons in
connection with the Property during the term of this Lease, Tenant shall carry
Workers’ Compensation Insurance in amounts which may be reasonably required by
the State of California; such insurance shall cover all persons employed in
connection with the Property and with respect to whom death, bodily injury,
sickness or disability claims could be asserted against Landlord or Tenant.

 

9.4.   Named Insureds.  All policies shall list Landlord and Tenant as named
insureds as their respective interests may appear. Duplicate copies of such
policies, if available, or certificates of such insurance shall be furnished by
the procuring party to the other promptly upon issuance.

 

9.5.   Cancellation.  All policies of insurance shall name Landlord as an
additional insured, and shall provide that the policy cannot be canceled without
thirty (30) days’ advance written notice to Landlord. Prior to the Effective
Date, Tenant shall provide Landlord certificates of insurance showing such
insurance to be in effect.

 

10.       DAMAGE OR DESTRUCTION OF PROPERTY

 

If the improvements on the Property is damaged in whole or in part as a result
of any cause whatsoever, Tenant, at Tenant’s sole expense, shall promptly make
all necessary repairs or replace the improvements on the Property at Tenant’s
sole expense. There shall be no rent abatement as a result of any such damage or
destruction.

 

3

--------------------------------------------------------------------------------


 

11.       COVENANT RE ENVIRONMENTAL COMPLIANCE

 

Tenant shall comply in all respects with any and all environmental laws; not
cause or permit to exist, as a result of any action or omission on Tenant’s part
or on the part of any third party on the Property, any environmental activity as
a result of which damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Landlord promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any action or omission on Tenant’s part in connection
with any environmental activity whether or not there is damage to the
environment and/or other natural resources.

 

12.       DISCHARGE OF LIENS

 

If any lien shall be filed against the interest of Tenant, or any claim asserted
against any Lease rent or other rent payable hereunder by reason of work, labor,
services or materials supplied or claimed to have been supplied on or to the
Property at the request of or with the permission of Tenant, Tenant shall,
within thirty (30) days after receipt of notice of the filing thereof or the
assertion thereof against such rents, cause the same to be discharged of record,
or effectively prevent the enforcement or foreclosure thereof against the
Property or such Lease rent or other rents, by contest, payment, deposit, bond
order of court or otherwise. Nothing contained in this Lease shall be construed
as constituting the express or implied consent to or permission of Landlord for
the performance of any labor or services or the furnishing of any materials that
would give rise to any such lien against the interest in the Property of
Landlord or Tenant.

 

13.       DEFAULT BY LESSOR

 

Landlord shall not be in default in the performance of any of its obligations
under this Lease unless such breach or default materially adversely affects the
Property or the rights of Tenant under this Lease, and unless and until Landlord
shall have failed to perform such obligation within sixty (60) days of the
receipt of written notice from Tenant properly specifying the alleged default,
or, in the event of a default which cannot be reasonably cured with sixty (60)
days, if Landlord shall have failed to commence to cure such default within said
sixty (60) days and thereafter have diligently prosecuted such cure to
completion.

 

14.       DEFAULT BY TENANT

 

14.1.   Insolvency Default.  Tenant shall be in default if, during the term of
the Lease, Tenant shall: (i) make an assignment for benefit of creditors; (ii)
have a voluntary or involuntary petition filed by or against Tenant under any
law having for its purpose the adjudication of Tenant as bankrupt or the
extension of time of payment, composition, adjustment, modification, settlement
or satisfaction of the liabilities of Tenant or to which property of Tenant may
be subject and, if the petition be involuntary, if said Petition be granted;
(iii) have a receiver appointed for Tenant by reason of the insolvency or
alleged insolvency of Tenant and said receiver is not discharged within ten (10)
days or upon the hearing of a timely filed petition to dismiss, absolve or
otherwise terminate the receivership, whichever shall later occur; or (iv)
suffer any department of the state or federal government or any officer thereof
duly authorized to take possession of the Property and the improvements thereon
by reason of the

 

4

--------------------------------------------------------------------------------


 

insolvency of Tenant and the taking of possession shall be followed by a
proceeding to secure a legal adjudication of the insolvency, or bankruptcy, or
receivership of Tenant.

 

14.2.   Breach of Covenant.  Tenant shall be in default of the terms of this
Lease (i) if Tenant fails to pay any rent or other monetary sum at or prior to
the date upon which payment is due, and said failure to pay continues for more
than twenty-one (21) days after notice from Landlord to Tenant of said failure
to pay, or if Landlord validly provides Tenant three (3) or more such notices in
any one twelve (12)-month period during the term of the Lease, or (ii) if Tenant
shall default in the performance of any other covenant of provision of this
Lease, and said default continues for more than sixty (60) days after notice
from Landlord to Tenant of said default; provided, that Tenant shall not be in
default if the nature of said default is such that it cannot reasonably be cured
with sixty (60) days, but Tenant commences cure within said sixty (60) days and
thereafter diligently prosecutes such cure to completion.

 

14.3.   Surrender; Possession.  In the event of any such default, Landlord shall
be entitled to immediately terminate this Lease by giving written notice of
termination to Tenant; and upon the giving of such notice, this Lease shall be
terminated and the same shall expire as fully and completely as if the day of
such notice were the date herein specifically fixed for the expiration of the
term of this Lease. Tenant will then quit and surrender the Leased premises and
the improvements thereon to Landlord, but Tenant shall remain liable as
hereinafter provided.

 

14.4.   Landlord’s Damages.  If Tenant breaches this Lease and abandons the
Property before the end of the term, or if Tenant’s right of possession is
terminated by Landlord due to breach of this Lease, then Landlord may recover
from Tenant all damages suffered by Landlord, including but not restricted to
the worth at the time of the award (computed in a accordance with paragraph (b)
of Section 1951.2 of the California Civil Code) of the amount by which the rent
then unpaid hereunder for the balance of the term exceeds the amount of such
rental loss for the same period which Tenant proves could be reasonably avoided
by Landlord. Although Tenant breaches this Lease and abandons the property, the
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession and Landlord may enforce all of the rights and
remedies under this Lease, including the right to recover rent as it becomes due
under the Lease (in accordance with paragraph (b) of Section 1951.4 of the
California Civil Code). Nothing contained herein shall diminish or take away the
right of Landlord to seek and obtain such equitable relief against Tenant as may
be appropriate.

 

14.5.   Late Charges.  If Landlord does not receive any rent payment within ten
(10) days after it is due, Tenant shall pay a late charge of Two Hundred Fifty
Dollars ($250). The parties agree that it is difficult or impossible to estimate
the exact damage to Landlord from any such late rent payment, and that the
foregoing late payment charge is a reasonable, good faith estimate of the costs
to Landlord of such late rent payment.

 

14.6.   Remedies Not Exclusive.  In addition to the rights provided herein in
case of Tenant’s breach or default, Landlord may pursue any other remedy
available to Landlord at law or in equity.

 

15. MEMORANDUM OF LEASE

 

Concurrently with the execution of this Lease, the parties will execute a
Memorandum of Lease, in recordable form, and in form approved by Landlord, which
Memorandum of Lease may then be recorded by Tenant to make Tenant’s interest in
this Lease a matter of public record. Upon termination of this Lease for any
reason, Tenant agrees to execute, in recordable form, a Quitclaim Deed to
eliminate the future effect of the recording of said Memorandum of Lease.

 

5

--------------------------------------------------------------------------------


 

16. GENERAL PROVISIONS

 

16.1.   Amendment.  This Lease may be amended at any time by a written agreement
mutually agreed to by the parties.

 

16.2.   Binding Effect.  This Lease shall bind and inure to the benefit of the
respective heirs, personal representatives, successors and assigns of the
parties hereto.

 

16.3.   Waiver.  No waiver of any right under this Lease shall be effective for
any purpose unless in writing and signed by the party possessing said right. Any
such written waiver shall not be construed as waiving any subsequent right or
other term or provision of this Lease.

 

16.4.   Arbitration.  Both parties agree that any dispute arising out of or in
connection with this Lease shall be resolved by arbitration, before a single
arbitrator, in accordance with the then-applicable rules of the American
Arbitration Association.

 

16.5.   Attorneys’ Fees.  If any proceeding is brought to enforce or construe
the provisions of this Lease, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees.

 

16.6.   Interpretation.  The language of all parts of this Lease shall be
construed simply according to its plain meaning and shall not be construed for
or against either party. If any term, provision, covenant or condition of this
Lease is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The term,
provision, covenant or condition that is so invalidated, voided or held to be
unenforceable, shall be modified or changed by the parties to the extent
possible to carry out the intentions of the parties.

 

16.7.   Notices.  All notices, approvals, exceptions, demands or other
communication required or permitted hereunder, to be effective, shall be in
writing and shall be delivered either in person or by mailing the same by United
States Mail (postage prepaid, registered or certified, return receipt
requested), by Federal Express or similar overnight delivery service, or by
facsimile, provided that the facsimile transmission is followed by a copy mailed
by United States Mail (postage prepaid) to the party to whom the notice is
directed at the address of such party as follows:

 

If to Landlord, to:

 

QAD Ortega Hill, LLC,

 

 

d/b/a QAD OH, LLC in California

 

 

6450 Via Real

 

 

Carpinteria, CA 93013

 

 

Facsimile: (805) 566-6080

 

 

 

If to Tenant, to:

 

QAD Inc.

 

 

6450 Via Real

 

 

Carpinteria, CA 93013

 

 

Facsimile: (805) 566-6080

 

Any written communication given by mail shall be deemed delivered two (2)
business days after such mailing date; any written communication given by
overnight delivery service shall be deemed delivered one (1) business day after
the dispatch date; and any written communication given by facsimile

 

6

--------------------------------------------------------------------------------


 

communication shall be deemed delivered on the day transmitted. Either party may
change this address by giving the other party written notice of its address as
herein provided.

 

16.8.   Entire Understanding. This Lease contains the entire understanding and
agreement of the parties pertaining hereto and there have been no promises,
representations, agreements, warranties, or undertakings by either party to the
other, either oral or written, of any character or nature except as set forth
herein.

 

16.9.   Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of California.

 

16.10.  Effective Date. The effective date of this lease shall be the date of
its execution, as set forth below.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease this 28th day of
July, 2004.

 

 

“LANDLORD”

“TENANT”

 

 

QAD ORTEGA HILL, LLC, a
Delaware limited liability company,
d/b/a QAD OH, LLC in California

QAD INC., a Delaware corporation

 

 

 

 

By:

/s/ Daniel Lender

 

By:

/s/ Daniel Lender

 

 

Daniel Lender, Executive Vice

 

Daniel Lender, Manager

 

President and Chief Financial Officer

 

 

 

 

By:

/s/ Mark Rasmussen

 

By:

/s/ Mark Rasmussen

 

 

Mark Rasmussen, Vice President of Tax

 

Mark Rasmussen, Manager

 

and Treasurer

 

7

--------------------------------------------------------------------------------